                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN

KAREN WISZ,

                   Plaintiff,
      v.
                                                        Case No. 20-cv-690-wmc
KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

                   Defendant.


                          JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Kilolo Kijakazi, Acting Commissioner of Social Security against plaintiff

Karen Wisz affirming the Commissioner’s decision and dismissing this case.




      s/ K. Frederickson, Deputy Clerk                             7/14/2021
       Peter Oppeneer, Clerk of Court                                 Date
